              Case 2:19-cv-00853-DJA Document 20 Filed 11/13/19 Page 1 of 3




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, CA 94105
 5 Tel: (415) 977-8942
   Fax: (415) 744-0134
 6 Email: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF NEVADA
10

11   DOUGLAS TWEEDY,                                 )
                                                     ) Case No.: 2:19-cv-00853-DJA
12          Plaintiff,                               )
                                                     )       UNOPPOSED MOTION FOR
13                  v.                               )           EXTENSION OF TIME
                                                     )              (FIRST REQUEST)
14   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )
15                                                   )
            Defendant.                               )
16                                                   )
                                                     )
17

18          Defendant Andrew Saul, Commissioner of Social Security (Defendant) respectfully requests

19 that the Court extend the time for Defendant to file his Cross-Motion to Affirm in response to

20 Plaintiff’s Motion for Reversal and Remand (Dkt. No. 18, filed on October 17, 2019), currently due on

21 November 18, 2019, by 30 days, through and including December 18, 2019. Defendant further

22 requests that all subsequent deadlines set forth in the Scheduling Order (Dkt. No. 15) be extended

23 accordingly.

24          This is Defendant’s first request for an extension of time to respond to Plaintiff’s motion.

25 Defendant requests this extension because of the workload of Defendant’s attorney assigned to this

26 case. Since Plaintiff’s motion was filed, the undersigned counsel has worked on over 20 district court
              Case 2:19-cv-00853-DJA Document 20 Filed 11/13/19 Page 2 of 3




 1 cases, as well as a Ninth Circuit appeal. Counsel is also responsible for other substantive non-

 2 litigation matters within the Office of General Counsel. This request is made to allow counsel

 3 additional time to review the record, to evaluate the numerous issues raised in Plaintiff’s motion, to

 4 determine whether options exist for settlement, and if not, to prepare Defendant’s cross-motion. This

 5 request is made in good faith and with no intention to unduly delay the proceedings.

 6          Counsel for Defendant conferred with Plaintiff’s counsel on November 13, 2019, who

 7 indicated no opposition to the requested extension.

 8          It is therefore respectfully requested that Defendant be granted an extension of time to respond

 9 to Plaintiff’s motion, through and including December 18, 2019.

10

11          Dated: November 13, 2019                         Respectfully submitted,

12                                                           NICHOLAS A. TRUTANICH
                                                             United States Attorney
13
                                                             /s/ Allison J. Cheung
14                                                           ALLISON J. CHEUNG
                                                             Special Assistant United States Attorney
15

16

17

18
                                                             IT IS SO ORDERED:
19

20                                                           HON. DANIEL J. ALBREGTS
                                                             UNITED STATES MAGISTRATE JUDGE
21

22                                                           DATED: ___________________________
                                                                     November 15, 2019
23

24

25

26                                                       2
              Case 2:19-cv-00853-DJA Document 20 Filed 11/13/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2         I, Allison J. Cheung, certify that the following individual(s) were served with a copy of the

 3 foregoing UNOPPOSED MOTION FOR EXTENSION OF TIME (FIRST REQUEST) on the

 4 date, and via the method of service, identified below:

 5
           CM/ECF:
 6
           Melissa A. Palmer
 7         mpalmer@windisability.com
 8
           Hal Taylor
 9         haltaylorlawyer@gbis.com

10
           Dated: November 13, 2019
11

12                                                         /s/ Allison J. Cheung
                                                           ALLISON J. CHEUNG
13                                                         Special Assistant United States Attorney

14

15

16

17

18

19

20

21

22

23

24

25

26                                                     3
